Citation Nr: 0948657	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the Veteran's T12, L1, 
and L2 compression fracture residuals with traumatic 
arthritis and L5-S1 tenderness, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1974, and May 1974 to May 1977.
        
As the matter on appeal arises from a lengthy procedural 
history, a brief review of that history would be helpful.  
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Since that rating decision, the 
matter has been remanded by the Board several times and 
decided by the Board four times.  Each of the Board's four 
decisions have been vacated by the United States Court of 
Appeals for Veterans Claims (Court).  

Subsequent to the June 1991 rating decision, the matter first 
arrived at the Board in April 1993.  The matter was remanded 
at that time, and again in March 1996.  In March 2000 the 
Board issued a decision denying the Veteran's claim for an 
increased rating.  In a March 2001 Order, the Court vacated 
the March 2000 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Proceedings (Joint Motion).  
The matter returned to the Board in July 2002 and the Board 
denied the claim.  In a January 2003 Order, the Court vacated 
the July 2002 decision and remanded the matter pursuant to a 
Joint Motion.  In November 2003 the Board remanded the claim.  
The matter was returned in August 2005 and the Board again 
denied the claim for an increased rating.  That decision was 
vacated and remanded by the Court in May 2006.  In December 
2006 the claim once again arrived before the Board, and the 
Board again denied the claim.  In a December 2008 Order, the 
Court once again vacated the Board's decision and remanded 
the claim pursuant to a Joint Motion.

The Board notes that a dispute regarding attorney's fees 
appears to have been raised in letters from the Veteran's 
attorney from 2007 and 2008.  This issue is referred to the 
RO for any appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice should be provided to the 
Veteran in this regard. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  In an October 2009 letter from 
the Veteran's attorney, it is contended that a current VA 
examination is necessary to adjudicate the Veteran's claim.  
The Board agrees and finds that a remand is warranted for 
this purpose.

The Board's last decision was vacated based on the Court's 
finding of an insufficient discussion concerning whether the 
Veteran is entitled to an extraschedular rating for his 
lumbar spine disability.  Extraschedular consideration is 
undertaken where there is evidence of unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, that takes the case outside the norm.  38 
C.F.R. § 3.321(b)(1) (2009).  As recently held by the Court 
in Thun v. Peake, 22 Vet. App. 111 (2008), the threshold 
factor for extraschedular consideration is a finding on part 
of the Regional Office (RO) or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Further analysis 
is necessary only if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symtomatology, and is found inadequate.  If that is the case, 
the Board, or the RO, must then determine if the claimant's 
exceptional disability picture exhibits such factors as 
"marked interference with employment," or "frequent 
periods of hospitalization.

Here, the Board finds that a VA examination is necessary in 
order to determine whether the Veteran's current 
symptomatology is adequately contemplated by the rating 
schedule.  The Veteran is currently in receipt of a 50 
percent evaluation for his lumbar spine disability.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, as well as in prior versions of the regulations 
pertaining to the spine, the next higher rating of 100 
percent is warranted with evidence of unfavorable ankylosis 
of the entire spine.  Since the last VA examination of July 
2004, the Veteran has been service connected for a disability 
of the cervical spine.  The Board finds that a current 
examination addressing the combined effect of the Veteran's 
cervical and lumbar spine disabilities must be conducted in 
order to determine whether the Veteran currently manifests 
the symptomatology required for the next higher rating.  In 
addition, current regulations provide for a 100 percent 
rating with evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 month 
period, and prior versions of the regulations also allow for 
a 100 percent rating with evidence of a vertebral fracture.  
These criteria should also be addressed.  The Board further 
finds that a medical opinion on whether the Veteran's lumbar 
spine disability exhibits such factors as a "marked 
interference with employment" or "frequent periods of 
hospitalization" would be helpful in the future adjudication 
of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his spine 
disabilities.  The examination report 
must include ranges of motion of both his 
cervical and lumbar spine, with notations 
as to the degree of motion at which the 
Veteran experiences pain, if any. The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The examiner should also address the 
following issues specifically:
a.	whether the Veteran has 
ankylosis of the entire spine.
b.	whether the Veteran has 
residuals of a vertebral 
fracture, and if so, whether 
there is cord involvement, the 
Veteran is bedridden, or the 
Veteran requires long leg 
braces.
c.	whether the Veteran has had 
incapacitating episodes having 
a total duration of at least 6 
weeks during a 12 month period. 
An incapacitating episode is 
defined as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bedrest 
prescribed by a physician and 
treatment by a physician.
d.	whether the Veteran's lumbar 
spine disability exhibits such 
factors as a "marked 
interference with employment" 
or "frequent periods of 
hospitalization."

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

If, and only if, neurological 
symptomatology associated with the 
Veteran's lumbar spine disability is 
raised by the examination or by the 
Veteran, afford him a neurological 
examination with an appropriate 
specialist, in order to identify and 
describe any evidence of neurological 
abnormalities, radiculopathy, or other 
nerve involvement due to the Veteran's 
lumbar spine disability.  The examiner 
must specifically indicate which nerves, 
if any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.  	

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



